DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach or reasonably suggest a memory controller device, comprising in combination: 
a delay line circuitry configured to delay a data strobe signal to generate a first clock signal, a second clock signal, and a third clock signal, wherein the second clock signal is for reading a data signal, and a phase of the first clock signal, a phase of the second clock signal, and a phase of third clock signal are sequentially differentiated by a predetermined value; 
a plurality of data sampler circuits, wherein each of the plurality of data sampler circuits is configured to sample the data signal according to a corresponding one of the first clock signal, the second clock signal, and the third clock signal, in order to generate a corresponding one of a first signal, a second signal, and a third signal; 
a plurality of phase detector circuits configured to compare the first signal with the second signal to generate a first detection signal, and to compare the third signal with the second signal to generate a second detection signal; and 
a control logic circuit configured to adjust the first clock signal, the second clock signal, and the third clock signal according to the first detection signal and the second detection signal.

The prior arts of record also fail to teach or reasonably suggest a phase calibration method, comprising in combination: 
delaying a data strobe signal to generate a first clock signal, a second clock signal, and a third clock signal, wherein the second clock signal is for reading a data signal, and a phase of the first clock signal, a phase of the second clock signal, and a phase of third clock signal are sequentially differentiated by a predetermined value; 
sampling the data signal according to a corresponding one of the first clock signal, the second clock signal, and the third clock signal, in order to generate a corresponding one of a first signal, a second signal, and a third signal; 
comparing the first signal with the second signal to generate a first detection signal, and comparing the third signal with the second signal to generate a second detection signal; and 
adjusting the first clock signal, the second clock signal, and the third clock signal according to the first detection signal and the second detection signal.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 27, 2022